Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 03/08/2021 in response to the Office Action of 01/08/2021 is acknowledged and has been entered.
	Applicant has elected AKT inhibitor MK-2206 as the species of Pl3K pathway inhibitor, breast cancer as the species of cancer.
	Upon review and reconsideration, other cancer types of claim 51, will be rejoined with breast cancer for examination.
	
3.	Claims 34-53 are pending in the application. Claims 39-43 and 46-47 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/08/2021.

4.	Claims 34-38, 44-45 and 48-53 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 

8.	Claims 34 and 44-45 and 48-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; The 2015 Written Description Workshop materials; hereinafter “Guidelines”).  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
	The claims are herein drawn to a method for treating cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a phosphatidylinositol 3-kinase (P13K) pathway inhibitor, and a therapeutically effective amount of an isolated glucagon receptor (GCGR) antagonist.
	In this instance, the claims are directed to a genus of GCGR antagonist for treating cancer.
A genus of GCGR antagonist may include, for example, a polypeptide, an antibody, a nucleic acid, or small molecule. 
	Although the specification teaches anti-GCGR antibody (see Examples 1 and 4-7), it is not representative of the claimed a genus of GCGR antagonist; this is because the claimed GCGR antagonist, for example, a polypeptide, an antibody, a nucleic acid, or small molecule have markedly different structures.  The artisan would not expect that any given GCGR antagonist would have activity for treating cancer.
There is no correlation between any one particularly identifying structural feature that is shared by at least a substantial number of the members of the claimed a genus of GCGR antagonist; because each GCGR antagonist is structurally and functionally different. Although the artisan could potentially screen GCGR antagonist, it cannot be predicted whether or not one will be successful.  The written description provision set forth under 35 USC 112(a) is severable from its enablement provision, so that written description requirement cannot be met by describing how one might make the invention 
The skilled artisan could not immediately envision, recognize or distinguish at least a substantial number of the members of the claimed genus of GCGR antagonist. 
The specification therefore would not reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of the application.
Notably, the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
Furthermore, Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity or particularity the claimed a genus of GCGR antagonist would have activity for treating cancer. A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  
Recognizing that the claims are drawn to a genus of GCGR antagonist would have activity for treating cancer, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, 
Finally, Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Moreover, because the claims encompass a genus of GCGR antagonist would have activity for treating cancer, but which otherwise vary materially, structurally and/or functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 34-38, 44-45 and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Geuna et al. (Br J Cancer, 10 November 2015, 113(11): 1541-7, IDS) in view of Yan et al. (US 20110223160, published on September 15, 2011, IDS).
Claims 34-38, 44-45 and 48-53 are herein drawn to a method for treating cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a phosphatidylinositol 3-kinase (PI3K) pathway inhibitor, and a therapeutically effective amount of an isolated glucagon receptor (GCGR) antagonist, wherein the GCGR antagonist is an anti-GCGR antibody, wherein the PI3K pathway inhibitor is AKT inhibitor MK-2206.
Geuna et al. teach PI3K–AKT–mTOR inhibitors are promising anticancer treatments, PI3K–AKT–mTOR inhibitors are associated with statistically significant increased risk of high-grade hyperglycaemia, complications of hyperglycaemia with PI3K–AKT–mTOR inhibitors in patients with advanced solid tumors; see title, abstract. 
Geuna et al. do not teach lowering blood glucose using anti-GCGR antibody.
However, this deficiency is remedied by Yan et al.
	Yan et al. teach a method of treating a condition in a subject in need of such treatment comprising administering a therapeutically effective amount of anti-GCGR antibody, wherein the condition is treatable by lowering blood glucose, wherein lowering blood glucose has been shown to be useful in some circumstances in the prevention and treatment of certain cancers such as colorectal cancers; see entire document, e.g. claim 22, Examples 2-3, [0059], [0166].
	For claims 35-37, Yan et al. teach the antibody is a human anti-GCGR antibody which comprises SEQ ID NOs: 311-312; see [0091]. The SEQ ID NOs: 311-312 of Yan et al. are 100% identical with SEQ ID NOs: 49-50 of the instant claimed invention; see sequence alignments below.
	For claim 38, Yan et al. teach a dose of 1 or 3 mg/kg of the antibody; see [0030].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat cancer using PI3K–AKT–mTOR inhibitor and anti-GCGR antibody combination. One would have been motivated to do so because Geuna et al. teach PI3K–AKT–mTOR inhibitors are promising anticancer treatments, PI3K–AKT–mTOR inhibitors are associated with statistically significant increased risk of high-grade hyperglycaemia, complications of hyperglycaemia with PI3K–AKT–mTOR inhibitors in patients with advanced solid tumors; Yan et al. teach a method of treating a condition in a subject in need of such treatment comprising administering a therapeutically effective amount of anti-GCGR antibody, wherein the condition is treatable by lowering blood glucose, wherein lowering blood glucose has been shown to be useful in some circumstances in the prevention and treatment of certain cancers. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat cancer using PI3K–AKT–mTOR inhibitor and anti-GCGR 

Conclusion
13.	No claim is allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642


Sequence alignments below
US-13-113-996-311
; Sequence 311, Application US/13113996
; Publication No. US20110223160A1
; GENERAL INFORMATION
;  APPLICANT: YAN, HAI
;  APPLICANT:HU, SHAW-FEN SYLVIA
;  APPLICANT:BOONE, THOMAS C.
;  APPLICANT:LINDBERG, RICHARD A.
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS RELATING TO GLUCAGON RECEPTOR
;  TITLE OF INVENTION:ANTIBODIES
;  FILE REFERENCE: A-1133-US-DIV
;  CURRENT APPLICATION NUMBER: US/13/113,996
;  CURRENT FILING DATE: 2011-05-23
;  PRIOR APPLICATION NUMBER: 11/903,481
;  PRIOR FILING DATE: 2007-09-20

;  PRIOR FILING DATE: 2006-09-20
;  PRIOR APPLICATION NUMBER: 60/968,977
;  PRIOR FILING DATE: 2007-08-30
;  NUMBER OF SEQ ID NOS: 324
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 311
;  LENGTH: 473
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-13-113-996-311

  Query Match             100.0%;  Score 2446;  DB 10;  Length 473;
  Best Local Similarity   100.0%;  
  Matches  454;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAVMWYDGSNKDY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         20 QVQLVESGGGVVQPGRSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAVMWYDGSNKDY 79

Qy         61 VDSVKGRFTISRDNSKNTLYLQMNRLRAEDTAVYYCAREKDHYDILTGYNYYYGLDVWGQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         80 VDSVKGRFTISRDNSKNTLYLQMNRLRAEDTAVYYCAREKDHYDILTGYNYYYGLDVWGQ 139

Qy        121 GTTVTVSSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        140 GTTVTVSSASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHT 199

Qy        181 FPAVLQSSGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKCCVECPPCPAP 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        200 FPAVLQSSGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKCCVECPPCPAP 259

Qy        241 PVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEVHNAKTKPRE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        260 PVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVQFNWYVDGVEVHNAKTKPRE 319

Qy        301 EQFNSTFRVVSVLTVVHQDWLNGKEYKCKVSNKGLPAPIEKTISKTKGQPREPQVYTLPP 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        320 EQFNSTFRVVSVLTVVHQDWLNGKEYKCKVSNKGLPAPIEKTISKTKGQPREPQVYTLPP 379

Qy        361 SREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPMLDSDGSFFLYSKLTVD 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        380 SREEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPMLDSDGSFFLYSKLTVD 439

Qy        421 KSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 454
              ||||||||||||||||||||||||||||||||||
Db        440 KSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 473




US-13-113-996-312
; Sequence 312, Application US/13113996
; Publication No. US20110223160A1
; GENERAL INFORMATION
;  APPLICANT: YAN, HAI
;  APPLICANT:HU, SHAW-FEN SYLVIA
;  APPLICANT:BOONE, THOMAS C.
;  APPLICANT:LINDBERG, RICHARD A.
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS RELATING TO GLUCAGON RECEPTOR
;  TITLE OF INVENTION:ANTIBODIES
;  FILE REFERENCE: A-1133-US-DIV
;  CURRENT APPLICATION NUMBER: US/13/113,996
;  CURRENT FILING DATE: 2011-05-23
;  PRIOR APPLICATION NUMBER: 11/903,481
;  PRIOR FILING DATE: 2007-09-20
;  PRIOR APPLICATION NUMBER: 60/846,202
;  PRIOR FILING DATE: 2006-09-20
;  PRIOR APPLICATION NUMBER: 60/968,977
;  PRIOR FILING DATE: 2007-08-30
;  NUMBER OF SEQ ID NOS: 324
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 312
;  LENGTH: 236

;  ORGANISM: Homo sapiens
US-13-113-996-312

  Query Match             100.0%;  Score 1107;  DB 10;  Length 236;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQGIRNDLGWYQQKPGKAPKRLIYAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 DIQMTQSPSSLSASVGDRVTITCRASQGIRNDLGWYQQKPGKAPKRLIYAASSLQSGVPS 82

Qy         61 RFSGSGSGTEFTLTISSVQPEDFVTYYCLQHNSNPLTFGGGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 RFSGSGSGTEFTLTISSVQPEDFVTYYCLQHNSNPLTFGGGTKVEIKRTVAAPSVFIFPP 142

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        143 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 202

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        203 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 236